DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 5 and 12 the recitation of "Mylar" is unclear. The claim scope is uncertain since the trademark cannot be used properly to identify any particular material or product, as a trademark is used to identify a source of goods, and not the goods themselves.  It is suggested Applicant delete the trademark name (see MPEP 2173.05 (u)).     
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kwitek (US 2012/0147556) in view of Kwitek  (US 20050280987, hereinafter Kwitek2) and Sultenfuss (US20140240921). 
Regarding claim 1, Kwitek teaches (In Fig 8) a disposable thermal sticker (pad 10) for cellular phones, comprising: a detachable thermal sticker sized to cover the area occupied by the hot spot and is detachably adhered to the surface of the tablet (tablet 100), such that when the thermal sticker is in contact with the hot spot, heat is transferred from the hotspot to the thermal sticker (¶[0040]), the thermal sticker further comprising: the thermal sticker is sized to cover the surface area of the tablet that is above the hot spot (10 covers the entire surface area, other than the screen) an insulation layer (44) facing away from the cellular phone and attached to a core layer (core 11 with phase change materials 50 incorporated therein), the insulation layer comprised of insulating material (¶[0035]) and prevents heat external to the tablet from entering the thermal sticker; the core layer comprised of heat absorbing material; an attachment layer (¶ 0044, “The second type would be a repositionable adhesive, possibly in the form of a double sided tape” & 114, Fig. 18) attached to heat transfer layer, the attachment layer removably secures the thermal sticker to the tablet; whereby the core layer (50) transfers excessive heat away from the hotspot on the tablet to the core layer (¶[0040]).
Kwitek does not teach a heat transfer layer attached to the core layer, the heat transfer layer having thermal conductivity to transfer heat from the cellular phone to the core layer
Kwitek2 teaches a heat transfer layer (413; Fig. 5) attached to the core layer (412), the heat transfer layer having thermal conductivity (Mylar & ¶[0040]) to transfer heat from the cellular phone to the core layer, in order to “manage heat issues in and outside the... computer" (Kwitek2 ¶ 0040).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Kwitek to include the heat transfer layer of Kwitek2, in order to “manage heat issues in and outside the... computer" (Kwitek2 ¶ 0040).
While Kwitek teaches a tablet, rather than a cellular telephone, Sultenfuss teaches wherein smartphones are smaller tablets that also provide telephone communications or wherein the hotspot is a battery (¶[0005]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Kwitek to include wherein the tablet is a smartphone, or cellular phone with a battery, in order to also provide telephone communications (¶[0005]).
Regarding claim 2, Kwitek teaches the limitations of claim 1, and Kwitek further teaches the core layer is comprised of phase change material (¶[0036]).
Regarding claim 3, Kwitek teaches the limitations of claim 2, and Kwitek further teaches the insulation layer (44) secured to the core layer (¶ 0035, wherein fabric or leather are known insulating materials) prevents heat external to the cellular phone from warming the core layer.
Regarding claim 3, Kwitek teaches the limitations of claim 2, and Kwitek2 further teaches a heat transfer layer secured to the surface of the core layer is comprised of material having thermal conductivity (see above).
Regarding claim 8, Kwitek teaches the limitations of claim 1, and Kwitek further teaches  the attachment layer on the surface of the cooling device is an adhesive layer (¶ 0044, “repositionable adhesive”).
Claims 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kwitek (US 2012/0147556) in view of Kwitek  (US 20050280987, hereinafter Kwitek2)  and Sultenfuss (US20140240921), and further in view of Brodsky (US 20140080341).
Regarding claims 5, Kwitek as modified teaches the limitations of claim 2, and Kwitek2 further teaches affixing a proximal end of a PCM (412) to a Mylar layer (413, See ¶ 0040 and Fig 5, in order to “manage heat issues in and outside the... computer" (Kwitek2 ¶ 0040). 
Kwitek does not teach wherein the Mylar is metalized.
 Brodsky teaches using metalized Mylar with an electronic device (¶ 0030), in order to allow for the layer to provide suitable ESD or EMI shielding (Brodsky ¶ 0030).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Kwitek to include the Mylar proximal layer as taught by Kwitek2,  and wherein the Mylar is metalized as taught by Brodsky, in order to allow for the layer to provide suitable ESD or EMI shielding (Brodsky ¶ 0030).
Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kwitek (US 2012/0147556) in view of Kwitek  (US 20050280987, hereinafter Kwitek2) and Sultenfuss (US20140240921), and further in view of Nguyen et al. (US 20140239480)
Regarding claim 6, Kwitek as modified teaches the limitations of claim 3, and Kwitek does not teach wherein the insulating material in the distal layer is substantially comprised of aerogel. 
Nguyen teaches an insulating material of a housing (palm rest portions of the housing) of a computer which are made of aerogel (¶ 0052-0053), in order to provide a distal insulating layer that is lightweight and water repellant (Nguyen: ¶ 0053).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Kwitek with the aerogel insulation of Nguyen, in order to provide a distal insulating layer that is lightweight and water repellant (Nguyen: ¶ 0053). 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kwitek (US 2012/0147556) in view of Kwitek  (US 20050280987, hereinafter Kwitek2) and Sultenfuss (US20140240921) and in further view of (“Preparation and thermal properties of palmitic acid polyaniline exfoliated graphite nanoplatelets" – hereinafter, “Zeng”).
Regarding claim 7, Kwitek teaches the limitations of claim 2, and Kwitek does not the phase change material in the core layer is graphene nano-platelets and polyaniline material.
Zeng teaches the phase change material in the core layer is graphene nano-platelets and polyaniline material (see Abstract & “graphene” -  Page 604), in order to provide a PCM with good thermal storage capacity and thermal conductivity (Abstract). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Kwitek to include the PCM material of Zeng, in order to provide a PCM with good thermal storage capacity and thermal conductivity (Abstract).
Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kwitek (US 2012/0147556) in view of Sultenfuss (US20140240921). 
Regarding claim 9, Kwitek teaches (In Fig 8) a method of extracting heat from a hotspot on cellular phones, including the steps of: detachably attaching a thermal sticker (pad 10) over a hotspot on a tablet (tablet 100); and using phase change material (core 11 with phase change materials 50 incorporated therein) in the thermal sticker as an active heat extraction material such that when the thermal sticker is in contact with the hot spot (¶[0040]), heat is transferred from the hotspot into the phase change material in the thermal sticker; whereby the phase change material transfers heat from the hotspot on the cellular phone to the thermal sticker.
While Kwitek teaches a tablet, rather than a cellular telephone, Sultenfuss teaches wherein smartphones are smaller tablets that also provide telephone communications (¶[0005]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Kwitek to include wherein the tablet is a smartphone, or cellular phone, in order to also provide telephone communications (¶[0005]).
Additionally, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will perform the claimed process.   Thus, the method, as claimed, would necessarily result from the normal operation of the apparatus.  See MPEP 2112.02.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kwitek (US 2012/0147556) in view of Sultenfuss (US20140240921) and in further view of (“Preparation and thermal properties of palmitic acid polyaniline exfoliated graphite nanoplatelets" – hereinafter, “Zeng”).
Regarding claim 10, Kwitek teaches the limitations of claim 9, and Kwitek does not the phase change material in the core layer is comprised of graphene nano-platelets and polyaniline material.
Zeng teaches the phase change material in the core layer is substantially comprised of graphene nano-platelets and polyaniline material (see Abstract & “graphene” -  Page 604), in order to provide a PCM with good thermal storage capacity and thermal conductivity (Abstract). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Kwitek to include the PCM material of Zeng, in order to provide a PCM with good thermal storage capacity and thermal conductivity (Abstract).
Claims 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kwitek (US 2012/0147556) in view of Sultenfuss (US20140240921) and in further view of Zeng and Kwitek  (US 20050280987, hereinafter Kwitek2). 
Regarding claim 11, Kwitek does not teach using a heat transfer layer as an intermediary layer between the phase change material and the cellular telephone. 
Kwitek2 teaches using a heat transfer layer (413; Fig. 5) as an intermediary layer between the phase change material (412) and the cellular telephone, in order to “manage heat issues in and outside the... computer" (Kwitek2 ¶ 0040).
 Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Kwitek to include the heat transfer layer of Kwitek2, in order to “manage heat issues in and outside the... computer" (Kwitek2 ¶ 0040).
Claims 12- 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kwitek (US 2012/0147556) in view of Sultenfuss (US20140240921) and in further view of Zeng and Kwitek  (US 20050280987, hereinafter Kwitek2) and further in view of Brodsky (US 20140080341).
Regarding claims 12, Kwitek as modified teaches the limitations of claim 11, and Kwitek does not teach using a metalized Mylar as the layer of material having a high thermal conductivity.
Kwitek2 teaches affixing a proximal end of a PCM (412) to a Mylar layer (413, See ¶ 0040 and Fig 5, in order to “manage heat issues in and outside the... computer" (Kwitek2 ¶ 0040).  Brodsky teaches using metalized Mylar with an electronic device (¶ 0030), in order to allow for the layer to provide suitable ESD or EMI shielding (Brodsky ¶ 0030).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Kwitek to include using a layer of material having a high thermal conductivity between the cooling pad and the device and using a Mylar as the layer of material having a high thermal conductivity as taught by Kwitek2,  in order to “manage heat issues in and outside the... computer" (Kwitek2 ¶ 0040) and wherein the Mylar is metalized as taught by Brodsky, in order to allow for the layer to provide suitable ESD or EMI shielding (Brodsky ¶ 0030).
Regarding claim 13, Kwitek teaches the limitations of claim 11, and Kwitek further teaches using an adhesive attachment layer between the intermediary layer and the cellular phone such that the thermal sticker is removably attached to a cellular phone (¶ 0044, “The second type would be a repositionable adhesive, possibly in the form of a double sided tape”). 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kwitek (US 2012/0147556) in view of Sultenfuss (US20140240921) and in further view of Zeng and Kwitek  (US 20050280987, hereinafter Kwitek2) and further in view of Nguyen et al. (US 20140239480).
Regarding claim 14, Kwitek as modified teaches the limitations of claim 11, and Kwitek further teaches an insulating layer (44), however, does not teach using aerogel to insulate the surface of the cooling pad that does not come in contact with the cellular telephone. 
Nguyen teaches an insulating material of a housing (palm rest portions of the housing) of a computer which are made of aerogel (¶ 0052-0053), in order to provide a distal insulating layer that is lightweight and water repellant (Nguyen: ¶ 0053).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Kwitek using aerogel to insulate the surface of the cooling pad that does not come in contact with the cellular telephone as taught by Nguyen, in order to provide a distal insulating layer that is lightweight and water repellant (Nguyen: ¶ 0053). 
Response to Arguments
Applicant's arguments filed 7/18/2022 have been fully considered but they are not persuasive. 
Regarding the recitation of a trademark in claims 5 and 12, Applicant argues the material is also claimed, and thus the claim is not indefinite.   Examiner contends the claim still requires the material be a metalized “Mylar” biaxially-oriented polyethylene terephthalate, and as previously noted, a trademark cannot be used to identify any particular material or product.  
 Applicant argues Kwitek and Kwitek2 teaches a cover that encloses all but the display surface on the device, which is not the purpose of the instant invention.  Applicant further argues the cover disburses heat, rather than extracting heat from the hot spot. Applicant finally argues that the sticker is designed to be removable to allow replacement when needed.  Applicant argues Sultanfuss is also not designed to extract heat from the device. Applicant further argues Kwitek does not teach a sticker, but a cover. 
Applicant argues the claims have been amended to recite the sticker’s size to be approximately the size of the heat source, and not the size of the entire device.  
Examiner respectfully traverses these arguments.
Regarding the size of the cover, Examiner concedes the cover of Kwitek is not limited to the size of the battery, however, this is not claimed.  The claim merely requires the “sticker sized to cover the area occupied by the battery” and thus a sticker which covers the entire electronic device, including the area occupied by the battery, meets this limitation.  
Regarding Kwitek as modified not “extracting heat,” it is noted that Kwitek2 is included in the rejection to provides means to transfer heat from the inside of the electronic device to the cover (¶[0040] “help manage heat issues in and outside the laptop computer…heat may be radiated…and then stored with phase change materials”).  Thus, the heat is transferred (or extracted) from inside of the electronic device, and stored in the cover.  Furthermore, Kwitek and Sultanfuss also extract heat, as in order to disperse heat, as noted by Applicant, the heat must first be extracted.
Regarding the cover of Kwitek as modified not capable of being removed and replaced, Examiner contends this is merely a statement of intended use.  The cover of Kwitek is capable of being removed, replaced, or disposed of, as it is removable from the electronic device (¶ 0044, “The second type would be a repositionable adhesive, possibly in the form of a double sided tape” - Kwitek).
Regarding Kwitek as modified being a “cover” and not a “sticker,” Examiner contends Kwitek as modified meets the broadest reasonable interpretation of a sticker, as it is adhered to a surface of the electronic device (¶ 0044, “The second type would be a repositionable adhesive, possibly in the form of a double sided tape”).  
For at least the reasons stated above, Applicant’s argument are found unpersuasive and the rejection is maintained. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S RUPPERT whose telephone number is (571)272-9911. The examiner can normally be reached Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC S RUPPERT/Primary Examiner, Art Unit 3763